DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-14, 16, 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the trended respiratory rate" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Lines 3-4 indicate that the respiration measurement includes (but is not limited to) a respiratory rate, and line 7 calls for trending the respiration measurement, but as the respiration measurement is not necessarily just a respiratory rate there is no antecedent basis for “the trended respiratory rate” as a stand-is a respiration rate, merely that it can include one. The same issue is also found in claims 13, 14.
Further, claim 5 refers to “the trended respiratory rate variability”; again, there is insufficient antecedent basis for this limitation, as the only trend that is generated is that of “the respiration measurement”. Even if “the respiration measurement” includes input from a number of sources, the claim still recites that “the respiration measurement” as a whole is what is trended, not individual trends of numerous parameters which are included as part of the respiration measurement. The same issue is found in claims 6, 18.
Claims 22 and 24 call for the receipt of the user indicator to occur during a particular time or patient condition; claims 1 and 14 define that the receipt occurs in response to the trended respiration rate/measurement satisfying a condition. It is unclear how the conditions defined in claims 22 and 24 interacts with the conditions of claims 1 and 14 – must all conditions be satisfied? Or can receipt occur when either is satisfied? (that is, particular time OR trend satisfying a condition) If the former, it is unclear how both conditions are evaluated; if the latter, that would require ignoring/deleting the condition required in the independent claims, which is not permissible. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 4-12, 14, 16, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining two types of respiratory data, trending one of the types of data, and generating a heart failure risk indicator using the trended data and the other data, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because it does not improve any technology (the process of obtaining and analyzing data does not improve conventional computing operations), does not effect any particular treatment (the abstract idea has no effect), is not applied with a particular machine (it is embodied using generic circuits), and does not effect any transformation (the abstract idea is not output or used in any manner); rather, the generic computing device (processor) does no more than embody the abstract idea in a technological environment (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements are recited. As such, considered individually and as a whole, the limitations do not amount to significantly more than the abstract idea itself.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining two types of respiratory data, trending one of the types of data, and generating a heart failure risk indicator using the trended data and the other data, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because it does not improve any technology, does not effect any particular treatment, is not applied with a particular machine, and does not effect any transformation, rather, the generic computing device (processor) does no more than embody the abstract idea in a technological environment (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 10, 12-14, 16, 18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0250428) in view of Stahmann (US 2011/0275942) and Reiner (US 2017/0068792).
Regarding claim 1, Zhang discloses system for identifying a worsening heart failure (WHF) risk of a patient (paragraph [0014]) comprising a receiver circuit configured to receive a 
Zhang does not disclose the dyspnea descriptor being a user input indicating dyspnea symptom severity. Stahmann teaches a system for monitoring worsening heart failure which is configured to receive a user input of a dyspnea descriptor indicating a dyspnea symptom severity of a patient (paragraphs [0176]-[0177]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Zhang and configured it to receive the dyspnea descriptor as a user input, as taught by Stahmann, in order to allow a subjective evaluation of the degree of severity.
Zhang, as modified, also does not disclose the receiver circuit being configured to receive the user input of the dyspnea descriptor in response to the trended respiration measurement/rate satisfying a specific condition. Reiner teaches a system configured to monitor and trend respiration measurements over time, and, in response to the trended respiration measurement meeting a criterion, configuring the system to receive a user input describing the patient’s current condition (paragraph [0180]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Zhang, as modified above, and configured the system to receive the user input of the dyspnea descriptor upon the respiration measurement/rate trend satisfying a particular criterion, as taught by Reiner, in order to provide additional information and context to a currently occurring event.

Regarding claim 4, Zhang further discloses that the receiver circuit is coupled to a respiration sensor circuit configured to sense from the patient a respiratory signal and to acquire the respiration measurement from the sensed respiratory signal (paragraph [0036]).  
Regarding claim 5, Zhang further discloses the respiration measurement including a respiratory rate variability, and to generate the WHF risk indicator further using the trended respiratory rate variability (paragraph [0057]).  
Regarding claim 6, Zhang further discloses the respiration measurement including a rapid-shallow breathing index (RSBI) or aAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/045,862Dkt: 279.026US1RSBI variability, and to generate the WHF risk indicator further using the trended RSBI or the trended RSBI variability (paragraph [0036]).  
Regarding claims 7 and 8, Stahmann’s user input is received via a mobile device coupled to a receiver circuit (figure 1) which is configured to prompt a user to input the dyspnea descriptor in response to the trended respiration measurement satisfying a specific condition (paragraph [0052]).  
Regarding claim 10, Stahmann’s dyspnea descriptor includes a rating of dyspnea symptom severity on a specific rating scale (paragraph [0176]), and the risk analyzer circuit of Zhang is configured to generate the WHF risk indicator using a combination of the rating of dyspnea symptom severity and the trended respiratory rate each weighted by respective weight factors (paragraph [0046]).  
Regarding claim 12, Zhang further discloses an output circuit configured to generate an alert of the WHF risk indicator (paragraph [0024]).  

Zhang, as modified, also does not disclose the device being configured to receive the user input of the dyspnea descriptor in response to the trended respiration measurement/rate satisfying a specific condition. Reiner teaches a system configured to monitor and trend respiration measurements over time, and, in response to the trended respiration measurement meeting a criterion, configuring the system to receive a user input describing the patient’s current condition (paragraph [0180]). It would have been obvious to one of ordinary skill in the 

Regarding claim 14, Zhang discloses a method for identifying a worsening heart failure (WHF) risk of a patient via a medical system (paragraph [0015]) comprising: receiving a respiration measurement including a respiration rate via a receiver circuit (paragraph [0037]); receiving a dyspnea descriptor via the receiver circuit, the dyspnea descriptor indicating a dyspnea symptom severity of the patient (paragraph [0062]); trending the respiration measurement including a respiratory rate over time via a risk analyzer circuit (paragraph [0046], [0057]); and generating, via the risk analyzer circuit, a WHF risk indicator using both the trended respiratory rate and the received user input of the dyspnea descriptor (paragraphs [0076], [0082]).  Zhang does not disclose the dyspnea descriptor being a user input indicating dyspnea symptom severity. Stahmann teaches a system for monitoring worsening heart failure which is configured to receive a user input of a dyspnea descriptor indicating a dyspnea symptom severity of a patient (paragraphs [0176]-[0177]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Zhang and configured it to receive the dyspnea descriptor as a user input, as taught by Stahmann, in order to allow a subjective evaluation of the degree of severity.
Zhang, as modified, also does not disclose system receiving the user input of the dyspnea descriptor in response to the trended respiration measurement/rate satisfying a 

Regarding claim 16, Stahmann receives the dyspnea descriptor in response to the trended respiration measurement satisfying a specific condition (paragraph [0052]) by generating a prompt on an external device for a user input of the dyspnea descriptor in response to the trended respiration measurement satisfying the specific condition (figure 1; paragraph [0052]).  
Regarding claim 18, Zhang further discloses the respiration measurement including at least one of: a respiratory rate variability; a rapid-shallow breathing index (RSBI); or a RSBI variability; and wherein the risk analyzer circuit is configured to generate the WHF risk indicator further using at least one the trended respiratory rate variability, the trended RSBI, or the trended RSBI variability (paragraphs [0036], [0057]).  
Regarding claim 20, Stahmann’s dyspnea descriptor includes a rating of dyspnea symptom severity on a specific rating scale (paragraph [0176]), and Zhang further discloses that generating the WHF risk indicator includes using a combination of the rating of dyspnea 
Regarding claims 21 and 23, Reiner’s criterion is that a threshold has been exceeded (paragraph [0180]); regarding claims 22 and 24, exceeding these physical thresholds would place the patient in a particular state.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as modified above, and further in view of Houben (US 2011/0105860)
Regarding claim 9, Zhang does not specify what causes the system to begin the various tasks; Houben teaches a system for monitoring WHF which is configured to receive a user trigger to activate trending of a respiration measurement and subsequent evaluation of WHF (paragraph [0113]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Zhang, as modified above, with a user trigger to activate the trending of the respiration measurement and generation of the WHF risk indicator, as taught by Houben, in order to tailor the operation of the device to the patient’s needs.

Claim 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as modified above, and further in view of Thakur (US 2017/0281097).
Zhang discloses generating the WHF risk indicator based on both the trended respiration measurement and the dyspnea descriptor, but does not explicitly set forth the indicator including one of: a high WHF risk if the trended respiration measurement exceeds a respiration threshold and the received dyspnea descriptor indicates a presence of dyspnea; a medium WHF . 

Response to Arguments
Applicant's arguments filed 3 March 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 101, the Examiner notes, initially, that Applicant has quoted the Office’s October 2019 guidance out of context. The Guidance directs one to evaluate the specification when performing step 2A of the analysis to evaluate whether the claimed invention improves the functioning of a computer or another technology (see MPEP 2106.04(d)(1). 

Applicant then argues that the invention allows more efficient operation and extended battery life as a result of the triggered acquisition of dyspnea information; the specification does not set forth what aspects of the operation of the device as a whole or the triggering operation present an improvement, particularly not any sort of improvement beyond the conventional concept of running background processes to conserve power and computing capabilities when additional processes are not needed. That concept is not an improvement, and it is not clear what aspect of the claimed invention presents any improvement beyond that general concept. 
Similarly, Applicant asserts that “synchronous acquisition” of two types of data presents an improvement to accuracy; the disclosure does not set forth how or why acquiring these two sets of data at (almost) the same time would be an improvement over any other multi-modal sensing operation. The Examiner also notes that the claims do not call for synchronous acquisition – rather, the dyspnea information is obtained at some point after the respiratory data, since its acquisition is triggered by a trend in that data. Further, acquisition of data has no relation to the time at which it is sensed, such that even if the data were synchronously acquired, the sensing could have taken place at drastically different times, such that this argument is supported by neither the specification nor the actual claimed invention.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791